Title: From Benjamin Franklin to Isaac-Jean-Georges-Jonas Grand, 17 March 1779
From: Franklin, Benjamin
To: Grand, Isaac-Jean-Georges-Jonas


Sir,
Passy March 17. 1779
As Americans, Prisoners in England sometimes escape from thence, and get to Holland; where they are without Money to proceed to a Port whence they might take Passage to America; I hereby request, that if any such should apply to you for Assistance, as they have heretofore done, you would be so good as to furnish them with as much Money as may be necessary to carry them to some French Sea-Port, in the most frugal Way, according to the Circumstances, which shall be thankfully repaid by Sir Your most obedt. humble Servant
B. Franklin
Sir George Grand.
